    Case 1:19-cv-09496-GBD-GWG Document 45 Filed 04/06/20 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SUNGJIN INC CO., LTD.,
                                              Case No. 1:19-cv-09496-GBD-GWG
                   Plaintiff(s),
                                                     SECOND AMENDED
             v.
                                                        COMPLAINT
ITOCHU INTERNATIONAL INC.;
ITOCHU LOGISTICS (USA) CORP.;                         Jury Trial Demanded
KENNETH HOROWITZ d/b/a BAG
                                                           ECF Case
  STUDIO, LLC; and
LE SPORTSAC, INC.,
                    Defendant(s).


      Plaintiff, SUNGJIN INC CO., LTD., by way of second amended complaint

against defendants, ITOCHU INTERNATIONAL INC.; ITOCHU

LOGISTICS (USA) CORP.; KENNETH HOROWITZ and LE SPORTSAC,

INC., pursuant to Fed. R. Civ. P. 15(a)(2) and the Court's (Hon. Gabriel W.

Gorenstein, U.S.M.J.) ECF 43 order filed March 18, 2020, alleges upon

information and belief:

                          OVERVIEW OF THE CASE

      This collection action seeks more than US$1 Million in money damages for

“Le Sportsac” handbags and related accessories manufactured, sold and delivered

to and for the defendants over the past 18 months.

      Defendants include the original owner and founder of all “Le Sportsac”

products and related trademark(s), LE SPORTSAC, INC., which was purchased


                                       -1-
    Case 1:19-cv-09496-GBD-GWG Document 45 Filed 04/06/20 Page 2 of 17




by or through foreign entities, ITOCHU CORPORATION; ITOCHU LOGISTICS

(HK) LTD.; and ITOCHU TEXTILE PROMINENT (ASIA) LIMITED, or a

combination thereof, for management within the United States by their domestic

affiliates, ITOCHU INTERNATIONAL INC. and ITOCHU LOGISTICS

(USA) CORP. (together, the 3 defendants are called “Itochu Defendants”): The

Itochu Defendants and their local affiliate or licensee, KENNETH HOROWITZ

d/b/a BAG STUDIO, LLC had commissioned SUNGJIN INC CO., LTD.,

including its manufacturing subsidiary, SUNGJIN INC VINA CO. LTD., to

manufacture and ship “Le Sportsac” products around the world.

      Defendants’ orders total more than US$1 Million in plaintiff's unpaid

invoices: Whether or not defendants have sold and profited from the resale of their

“Le Sportsac” products ordered, plaintiff has not been paid in full yet filled each

and every order for such products in reliance on their purchase orders.

                       JURISDICTION AND VENUE

      1.     This Court enjoys subject matter jurisdiction under 28 U.S.C.

§1332(a) because the matter in controversy exceeds the sum or value of $75,000

and is between citizens of a State and citizens of a foreign state.

      2.     Plaintiff is a foreign entity with no direct or indirect presence in the

United States: SUNGJIN INC CO., LTD. is a South Korea corporation based in

South Korea.


                                         -2-
    Case 1:19-cv-09496-GBD-GWG Document 45 Filed 04/06/20 Page 3 of 17




      3.     Defendant, KENNETH HOROWITZ d/b/a BAG STUDIO, LLC is an

adult individual, New York citizen and New York resident who did business as

BAG STUDIO, LLC at all relevant times.

      4.     Defendant, LE SPORTSAC, INC., is a Delaware corporation located

in Nevada.

      5.     Defendant, ITOCHU INTERNATIONAL INC. is a New York

corporation located in New York.

      6.     Defendant, ITOCHU LOGISTICS (USA) CORP. is a New York

corporation located in New York.

      7.     This Court enjoys personal jurisdiction because defendant,

KENNETH HOROWITZ has had, for many years, continuous contact with the

State of New York: KENNETH HOROWITZ has not only resided and owned a

home in the State of New York at all times, but also owned and operated within

New York County a New York company known as BAG STUDIO, LLC, among

other apparel and accessory companies.

      8.     Through defendant, KENNETH HOROWITZ d/b/a BAG STUDIO,

LLC, along with their New York-registered and/or New York-located affiliates and

subsidiaries, such as the Itochu Defendants and Itochu Prominent USA LLC,

among others, the Itochu Defendants regularly transact business within the City,

County and State of New York and otherwise maintain a principal place of



                                         -3-
     Case 1:19-cv-09496-GBD-GWG Document 45 Filed 04/06/20 Page 4 of 17




business in the State of New York.

       9.     Venue is proper under 28 U.S.C. §1391(b)(2) because a substantial

part of the events or omissions giving rise to the claim occurred, or a substantial

part of property that is the subject of the action is situated in this judicial district.

Specifically, any and all purchase orders for “Le Sportsac” product originated in

the City, County and State of New York.

                                       PARTIES

       10.    At all relevant times, plaintiff, SUNGJIN INC CO., LTD. was and

remains a business entity registered with South Korea and its principal place of

business is located at 23-20 Janghan-ro 36-gil, Dongdaemun-gu, Seoul, South

Korea. Through its foreign subsidiaries, including SUNGJIN INC VINA CO.

LTD. of Vietnam, SUNGJIN INC CO., LTD. manufactures and distributes around

the world apparel and accessories, among other things.

       11.    Defendant, KENNETH HOROWITZ is an adult individual with an

address for service of process located at 158 Foxwood Drive, Jericho, New York.

At all relevant times, KENNETH HOROWITZ did business as BAG STUDIO,

LLC, a New York company with a principal place of business located 10 West

33rd Street, Suite 528, New York, New York and together with KENNETH

HOROWITZ, served as the Itochu Defendants’ distributor/partner in the United

States for their entire “Le Sportsac” product line.


                                           -4-
    Case 1:19-cv-09496-GBD-GWG Document 45 Filed 04/06/20 Page 5 of 17




      12.   At all relevant times, defendant, ITOCHU INTERNATIONAL INC.

was and remains a New York corporation with a registered address for service of

process of c/o United States Corporation Company, 80 State Street, Albany, New

York, and a principal place of business located at 1251 Avenue of the Americas,

51st Floor, New York, New York 10020.

      13.   At all relevant times, defendant, ITOCHU LOGISTICS (USA) CORP.

was and remains a New York corporation with a registered address for service of

process of c/o C T Corporation System, 28 Liberty Street, New York, New York,

and offices at 155 East 44th Street, Suite 1020, New York, New York 10017, and

1140 East Sandhill Avenue, Carson, California 90746.

      14.   At all relevant times, defendant, LE SPORTSAC, INC. is a Delaware

corporation with a principal place of business located at 701 South Carson Street,

Suite 200, Carson City, Nevada. "Le Sportsac" is a handbag, luggage and travel

accessories company.

                          FACTUAL ALLEGATIONS

      15.   In or around summer 2018, the defendants began vetting

manufacturers and suppliers for the “Le Sportsac” product line in the United

States. Due to their concerns about product image and reputation and inventory

control throughout various regions in the United States, the Itochu Defendants

insisted on not only approving the manufacturing/supply partner to work with their



                                        -5-
    Case 1:19-cv-09496-GBD-GWG Document 45 Filed 04/06/20 Page 6 of 17




local agent, KENNETH HOROWITZ d/b/a BAG STUDIO, LLC, but also

processing each and every purchase order for “Le Sportsac” products.

      16.    On September 19, 2018, Mr. Wilson Chan (as agent of KENNETH

HOROWITZ d/b/a BAG STUDIO, LLC), Mr. Naito Tomoaki (“Sportsac” Sales

Director) and Mr. Takashi Takadera (of or on behalf of the Itochu Defendants

titled “Lesportsac Global Production and Development Manager”) visited

plaintiff's manufacturing facilities in Vietnam. In emails sent September 20, 2018,

Mr. Tomoaki commended plaintiff’s production capabilities and Mr. Takadera

later provided plaintiff with “samples” and “technical specifications.”

      17.    By mid-September 2018, the Itochu Defendants ordered and received

sample “Le Sportsac” products manufactured by plaintiff in accordance with Mr.

Takadera’s “Le Sportsac” specifications. Satisfied with plaintiff’s work product,

the Itochu Defendants -- on behalf of their corporate parent in Japan, ITOCHU

CORPORATION -- commenced formal “customer registration” procedures for

plaintiff and presented a necessary form on October 26, 2018, and requested

plaintiff’s corporate information. The form identifies Mr. Naito Tomoaki as

plaintiff’s contact for all “Le Sportsac” purposes.

      18.    The form dated October 26, 2018, does not identify KENNETH

HOROWITZ or BAG STUDIO, LLC. The form identifies no one other than

plaintiff and "Itochu" (i.e., Itochu Defendants): Plaintiff is identified as the latter's



                                           -6-
    Case 1:19-cv-09496-GBD-GWG Document 45 Filed 04/06/20 Page 7 of 17




"customer."

      19.     Once it was formally registered with the Itochu Defendants, plaintiff

began receiving and processing purchase orders from the Itochu Defendants and

KENNETH HOROWITZ d/b/a BAG STUDIO, LLC. In reliance on the purchase

orders, plaintiff manufactured and shipped “Le Sportsac” products to North

America, Guam, and China.

      20.     Throughout the parties’ entire history (ending summer 2019), plaintiff

was in regular contact with KENNETH HOROWITZ (and his colleagues at BAG

STUDIO, LLC (Mr. Wilson Chan and Ms. Hillary Norden), on the one hand, and

Ms. Imagawa Setsuko; Ms. Lily Leung; Mr. Naito Tomoaki; Mr. Takashi

Takadera, on the other: The latter individuals are employees and representatives of

the Itochu Defendants, along with their corporate affiliates, parent and subsidiaries,

such as ITOCHU CORPORATION, ITOCHU LOGISTICS (HK) LTD., and

ITOCHU TEXTILE PROMINENT (ASIA) LIMITED.

      21.     . All defendants knew plaintiff was processing their “Le Sportsac”

purchase orders: More importantly, all defendants knew and certainly had reason

to know that plaintiff expected to get paid for all goods sold and delivered.

      22.     At all times relevant to this action and before plaintiff began

processing, manufacturing and filling "Le Sportsac" purchase orders, defendants

neither informed plaintiff whether and to what extent which defendant was liable



                                          -7-
    Case 1:19-cv-09496-GBD-GWG Document 45 Filed 04/06/20 Page 8 of 17




for the following purchase order(s) or plaintiff's invoice(s), nor produced any

documentation purporting to distinguish or separate liability for same.

      23.    On or about November 2, 2018, defendants transmitted Purchase

Order “2324.” In reliance on the purchase order, plaintiff manufactured and

shipped “Le Sportsac” products, as requested.

      24.    On or about November 2, 2018, defendants transmitted Purchase

Order “2326.” In reliance on the purchase order, plaintiff manufactured and

shipped “Le Sportsac” products, as requested.

      25.    On or about December 8, 2018, defendants transmitted Purchase

Order “2390.” In reliance on the purchase order, plaintiff manufactured and

shipped “Le Sportsac” products, as requested.

      26.    On or about December 8, 2018, defendants transmitted Purchase

Order “2391.” In reliance on the purchase order, plaintiff manufactured and

shipped “Le Sportsac” products, as requested.

      27.    On or about December 8, 2018, defendants transmitted Purchase

Order “2392.” In reliance on the purchase order, plaintiff manufactured and

shipped “Le Sportsac” products, as requested.

      28.    On or about December 28, 2018, plaintiff issued Commercial Invoice

No. and Debit Note No. V18LT403-2 totaling US$370,208.90, in reliance on the

foregoing purchase order(s).



                                        -8-
    Case 1:19-cv-09496-GBD-GWG Document 45 Filed 04/06/20 Page 9 of 17




      29.   On or about January 4, 2019, plaintiff issued defendants Commercial

Invoice and Debit Note No. V18LT403-6 totaling US$783.40, in reliance on the

foregoing purchase order(s).

      30.   On or about January 7, 2019, plaintiff issued defendants Commercial

Invoice No. and Debit Note No. V18LT403-3 totaling US$116,305.24, in reliance

on the foregoing purchase order(s).

      31.   On or about January 23, 2019, plaintiff invoiced US$612.92, by Debit

Note No. LT0001-SP, in reliance on the foregoing purchase order(s).

      32.   On or about January 26, 2019, plaintiff invoiced US$1,482.56, by

Debit Note No. LT0002-SP-SP, in reliance on the foregoing purchase order(s).

      33.   On or about January 26, 2019, plaintiff invoiced US$1,845.52, by

Debit Note No. LT0003-SP-SU, in reliance on the foregoing purchase order(s).

      34.   On or about January 30, 2019, plaintiff issued defendants Commercial

Invoice and Debit No. V18LT403-7 totaling US$115,713.22, in reliance on the

foregoing purchase order(s).

      35.   On or about April 3, 2019, plaintiff issued defendants Commercial

Invoice and Debit Note No. V18LT565-3 totaling US$191,833.44, in reliance on

the foregoing purchase order(s).

      36.   On or about April 20, 2019, plaintiff issued defendants Commercial

Invoice and Debit Note No. V18LT565-6 totaling US$274,666.61, in reliance on



                                      -9-
    Case 1:19-cv-09496-GBD-GWG Document 45 Filed 04/06/20 Page 10 of 17




the foregoing purchase order(s).

      37.    To date, plaintiff received no payment for the foregoing purchase

orders. Due to the mounting arrears, plaintiff had manufactured goods in reliance

on defendants' latest purchase order, but not yet released/shipped same pending

payment: At the parties' agreed invoice prices, this purchase order totals

US$177,435.44 in value.

      38.    To date, all foregoing invoices remain unpaid. By email sent May 29,

2019, Mr. Naito Tomoaki disavowed any liability and deferred all billing matters

to the Itochu Defendants’ “licensees,” BAG STUDIO, LLC and KENNETH

HOROWITZ. But this is contrary to the parties’ prior dealings: Previously, the

Itochu Defendants in fact had paid Invoice No. V18LT565-1 in the amount of

US$17,800.01, and Invoice No. V18LT565-4 in the amount of US$16,002.00 for

“Le Sportsac” goods ordered by defendant, KENNETH HOROWITZ d/b/a BAG

STUDIO, LLC. Further, the Itochu Defendants never had indicated to plaintiff

whether and to what extent they would not be liable for "Le Sportsac" orders.

      39.    Under the circumstances, plaintiff reasonably believed the Itochu

Defendants would satisfy any and all balances arising from the “Le Sportsac”

orders, whether commissioned by the Itochu Defendants or KENNETH

HOROWITZ d/b/a BAG STUDIO, LLC.

      40.    At any rate, all defendants have failed, or refuse to remit payment for



                                        - 10 -
    Case 1:19-cv-09496-GBD-GWG Document 45 Filed 04/06/20 Page 11 of 17




plaintiff's “Le Sportsac” goods manufactured and delivered. Despite the growing

indebtedness, defendants continued ordering such goods from plaintiff, resold

same and pocketed/shared the proceeds.

      41.    To the extent they deny any contractual relationship with plaintiff;

deny placing any of the foregoing purchase order(s); or deny liability for the

foregoing purchase order(s) or invoice(s), the Itochu Defendants received, or were

paid in cash or in kind, royalties and other portions of the sales proceeds for each

and every "Le Sportsac" manufactured, distributed and shipped by plaintiff in

reliance on each and every foregoing purchase order.

                         FIRST CAUSE OF ACTION:
                             Breach of Contract

      42.    Plaintiff repeats and realleges all foregoing allegations as though they

are fully set forth at length herein.

      43.    Defendants, jointly and severally, have breached their agreement to

pay for goods and services ordered and delivered.

      44.    In particular, the Itochu Defendants required plaintiff to undergo

"customer registration" procedures for the purpose of getting approved and

recognized as a "customer" to whom payments can and will be made for services

rendered, including the manufacture of "Le Sportsac" goods. This is the sole

purpose of the Itochu Defendants' form dated October 26, 2018: Plaintiff



                                        - 11 -
    Case 1:19-cv-09496-GBD-GWG Document 45 Filed 04/06/20 Page 12 of 17




reasonably interpreted same to mean that the Itochu Defendants would pay plaintiff

for its goods and services delivered and also relied on same in filling each and

every "Le Sportsac" purchase order transmitted by or on behalf of the defendants,

jointly and severally.

      45.    Plaintiffs, jointly and severally, have suffered damages in an amount

in excess of US$1 Million.

      46.    Plaintiffs’ damages are a direct, proximate and inevitable result of

defendants’ breach of their agreement.

                         SECOND CAUSE OF ACTION:
                             Unjust Enrichment

      47.    Plaintiff repeats and realleges all foregoing allegations as though they

are fully set forth at length herein.

      48.    To the extent plaintiff’s goods and services were performed/rendered

absent any verbal or written agreement, including purchase order(s) not signed by

any defendant, plaintiff expected remuneration from defendants, jointly and

severally, at the time they transmitted purchase orders for “Le Sportsac” products.

      49.    Plaintiff’s substantial goods and services rendered conferred upon

defendants a benefit in the amounts reflected in the foregoing unpaid invoices.

      50.    To the extent they refuse to pay plaintiff its unpaid invoices,

defendants each have and remain unjustly enriched at the expense and to the



                                         - 12 -
    Case 1:19-cv-09496-GBD-GWG Document 45 Filed 04/06/20 Page 13 of 17




detriment of plaintiff.

      51.    At all relevant times, defendants each knew and certainly had reason

to know that plaintiff would rely, and in fact did rely on each and every purchase

order for "Le Sportsac" goods.

      52.    In particular, the Itochu Defendants knew and had reason to know that

plaintiff had completed their "customer registration" procedures for the sole

purpose of serving as their authorized vendor and manufacturer of "Le Sportsac"

product. Among other things, the customer registration form dated October 26,

2018, assures plaintiff that the Itochu Defendants recognize plaintiff as an

approved customer to whom payment will be made for services rendered.

      53.    The reasonable value of the goods and services rendered by plaintiffs

is in excess of $1 Million.

                          THIRD CAUSE OF ACTION:
                             Promissory Estoppel

      54.    Plaintiff repeats and realleges all foregoing allegations as though they

are fully set forth at length herein.

      55.    At all relevant times, defendants, jointly and severally, made a clear

and unambiguous promise to pay plaintiff for any and all “Le Sportsac” goods and

services delivered, as ordered: Defendants’ purchase orders and receipt of

plaintiffs’ global deliveries, among other things, evidence such promise on the part



                                        - 13 -
    Case 1:19-cv-09496-GBD-GWG Document 45 Filed 04/06/20 Page 14 of 17




of each defendant. The Itochu Defendants’ payments for defendants’ several prior

“Le Sportsac” orders also evidence such promise.

        56.   At all relevant times, plaintiff relied on each and every promise:

Plaintiff in fact manufactured and delivered the “Le Sportsac” product requested

and ordered by defendants and incurred costs and expenses in doing so. At all

times, plaintiff's reliance on defendants’ promises was reasonable and foreseeable

insofar as defendants continued sending purchase orders, payments were made for

some prior orders, and plaintiff had no reason ever to believe that it would not be

paid.

        57.   In hindsight, plaintiff relied on defendants’ promise to its detriment

because plaintiff was never paid in full. Accordingly, plaintiff suffered damages in

excess of US$1 Million as a direct result of such reliance.

                       FOURTH CAUSE OF ACTION:
                            Account Stated

        58.   Plaintiff repeats and realleges all foregoing allegations as though they

are fully set forth at length herein.

        59.   At all relevant times, plaintiff presented defendants, and defendants,

jointly and severally, received an account originally in the amount of

US$1,250,887.25.




                                         - 14 -
    Case 1:19-cv-09496-GBD-GWG Document 45 Filed 04/06/20 Page 15 of 17




      60.    At all relevant times, defendants, jointly and severally, accepted the

account stated as correct.

      61.    At all relevant times, defendants, jointly and severally, promised to

pay plaintiff the amount stated.

      62.    At all relevant times, defendants, jointly and severally, kept the

account stated without objecting to it within a reasonable time. No payment has

been received to date.

      63.    Defendants, being jointly and severally indebted to plaintiff in excess

of US$1 Million upon an account stated between them, did promise to pay plaintiff

said sum upon demand. Payment has been demanded and has not been made.

                         FIFTH CAUSE OF ACTION:
                               Book Account

      64.    Plaintiff repeats and realleges all foregoing allegations as though they

are fully set forth at length herein.

      65.    There is due from defendants, jointly and severally, the sum of

US$1,250,887.25 on a certain book account. Payment has been demanded and has

not been made.

                         SIXTH CAUSE OF ACTION:
                                Conversion

      66.    Plaintiff repeats and realleges all foregoing allegations as though they

are fully set forth at length herein.


                                        - 15 -
    Case 1:19-cv-09496-GBD-GWG Document 45 Filed 04/06/20 Page 16 of 17




       67.    At all relevant times, plaintiff had and still has possessory interests

and rights in any and all “Le Sportsac” product manufactured and delivered to or

for defendants.

       68.    Such product is identifiable to the extent defendants transmitted

purchase orders for specific quantities, specific models, etc. Plaintiff relied on the

purchase orders and manufactured and delivered such product to or for defendants,

in good faith: Such product belonged to plaintiff for all intents and purposes

pending payment therefor by defendants.

       69.    At all relevant times, defendants, jointly and severally, had and still

have an affirmative obligation to return all such “Le Sportsac” product to the

extent they fail or refuse to pay for same.

       70.    In spite of its obligation to return such product due to nonpayment,

defendants jointly and exercised dominion over same and handled the “Le

Sportsac” product as though the goods rightfully belonged to them, in derogation

of plaintiff's rights.

       71.    Defendants are jointly and liable in conversion.

                         DEMAND FOR JURY TRIAL

       Plaintiff demands trial by jury on all issues so triable.




                                         - 16 -
    Case 1:19-cv-09496-GBD-GWG Document 45 Filed 04/06/20 Page 17 of 17




                           PRAYER FOR RELIEF

      WHEREFORE, plaintiff respectfully requests the Court to enter judgment

against all defendants, jointly and severally, as follows: As to all counts, damages

in an amount no less than US$1 Million, plus attorney’s fees, litigation expenses,

costs and punitive damages.

Dated: New York, New York
       April 6, 2020

                                       Yours truly, etc.,

                                             /s/ Peter Y. Lee
                                       By:
                                             PETER Y. LEE, ESQ.

                                       733 3rd Avenue
                                       16th Floor
                                       New York, New York 10017
                                       (212) 808-0716 Telephone
                                       (212) 808-0719 Facsimile
                                       Peter.Lee@Leeadvocates.com

                                       JISANG KIM, ESQ.
                                       Jikim LLC
                                       725 River Road
                                       Suite 109
                                       Edgewater, New Jersey 07020
                                       (201) 777-0643
                                       legal@jikimlaw.com

                                       Attorneys for Plaintiff,
                                       SUNGJIN INC CO., LTD.




                                        - 17 -
